MERIDIAN CORPORATION

 

SUPPLEMENTAL EXECTUIVE RETIREMENT

DEFERRED COMPENSATION PLAN

 

AMENDMENT

 

WHEREAS, Meridian Corporation maintains the Meridian Bank Supplemental Executive
Retirement Deferred Compensation Plan (the “Plan”) for the benefit of a select
group of management or highly compensated employees of Meridian Corporation, its
subsidiaries and affiliates; and

 

WHEREAS, Meridian Corporation wishes to amend the Plan to permit each
participant thereunder to direct that his or her account tracks an investment in
common stock of Meridian Corporation;

 

NOW, THEREFORE, the Plan is hereby amended, effective March 12, 2020, as
follows:

 

1.



The following Section 1.6A is added immediately following Section 1.6:

 

“1.6ACompany Stock

 

Common stock of Meridian Corporation.”

 

2. The following Section 1.17A is added immediately following Section 1.17:

 

“1.17AInvestment Election Period

 

A portion or portions of each calendar year, as designated by the Administrator
in its sole and absolute discretion.”

 

3. Section 5.2 of the Plan is amended by re-designating Subsection (b) as
Subsection (c) and adding the following Subsection (b) immediately after
Subsection (a):

 

“(b)Notwithstanding Subsection (a):

 

(1)



During each Investment Election Period, a Participant may irrevocably elect that
all or a portion of his or her Account balance shall be deemed to be invested in
Company Stock and, in the event of such election, the Participant’s Account
shall be credited with the number of shares of Company Stock equal to such
portion (expressed in dollars) of the Account balance divided by the Fair Market
Value of one share of Company Stock on the day of such election. Such number of
shares shall be recorded as Company Stock units in the Participant’s Account,
solely for bookkeeping purposes.

 



-1-

 




(2)



During each Investment Election Period, a Participant may elect that all or a
portion of future Deferrals, Matching Contributions, Employer Discretionary
Contributions and/or Employer Supplemental Contributions be deemed to be
invested in Company Stock and, in the event of such election, the Participant’s
Account shall be credited with the number of shares of Company Stock equal to
such portion of such contributions (expressed in dollars) divided by the Fair
Market Value of one share of Company Stock on the day of such contribution(s).
Such number of shares shall be recorded as stock units in the Participant’s
Account, solely for bookkeeping purposes. Such election may be changed or
revoked only during any subsequent Investment Election Period and only with
respect to contributions made thereafter.

 

(3)



The number of Company Stock units credited to a Participant’s Account pursuant
to the Participant’s elections under Paragraphs (1) and (2) may not be reduced
except as provided in Paragraph (4).

 

(4)



The number of Company Stock units credited to a Participant’s Account shall be
appropriately adjusted to reflect stock splits, stock dividends, and other like
adjustments in Company Stock. Each number of Company Stock units credited to a
Participant’s Account shall be credited with the number of shares of Company
Stock that could be purchased with an amount equal to the cash dividends that
would be payable on the number of shares of Company Stock, determined by
dividing the amount of any cash dividend (expressed in dollars) by the Fair
Market Value of Company Stock on the day that such dividend is paid.

 

(5)



For purposes of this Section 5.2, “Fair Market Value” of Company Stock as of any
particular day means the closing price of Company Stock on the principal market
on which Company Stock is traded for such day, or, if such day is not a trading
day on such market, the next trading day.”

 

4. Article 6 of the Plan is amended by adding the following Section 6.18 at the
end thereof:

 

“6.18 Mode of Distribution

 

With respect to any payment to a Participant under this Article, the Participant
may elect to receive such payment in the form of cash or Company Stock provided
however that the Participant may not receive shares of Company Stock in excess
of the number of Company Stock units credited to the Participant’s Account. Each
share of Company Stock paid shall reduce by one the number of Company Stock
units credited to the Participant’s Account.”

 

 

 



-2-

 




5. Article 10 of the Plan is amended by adding the following Section 10.19 at
the end thereof:

“10.19Limitations for Section 16b Insiders

 

Notwithstanding any provision of the Plan, the Company or the Administrator may
impose such limitations and restrictions as it deems necessary or appropriate to
comply with an exemption to the short-swing profit recover rules of Section 16
of the Securities Exchange Act of 1934.”

 

The Plan shall otherwise remain in full force and effect.

 

 

Executed pursuant to authority of the Board of Directors this 12th day of March,
2020.

 



 

 

 

 

By:

/s/ Chris Annas

 

Name:

Chris Annas

 

Title:

President & CEO

 

-3-

 

